Capozzoli, J. (concurring).
I join Justices Lupiano and
Markewich in voting for a modification of the determination below. It seems to me that the agreement represented by the letters of May 10, 1968 and May 13, 1968, Exhibits A and B respectively, is perfectly valid. Any suggestion that the city was without authority to enter into this agreement is disposed of by the case of Board of Educ. v Associated Teachers of Huntington (30 NY2d 122) where it was made clear that a public employer is empowered to recognize an employee organization for the purpose of collective bargaining negotiation, so as to mutually agree on the terms and conditions of employment. That is exactly what happened in the case at bar and the city should be held to its bargain. At the very least the appellants are entitled to a hearing.